Citation Nr: 1116592	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified at a hearing before a decision review officer (DRO) at the RO in May 2009.  She also requested a hearing before the Board.  The appellant was notified that she was scheduled for a hearing before the Board in December 2010 in correspondence dated in October 2010.  In a February 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran withdrew her hearing request.  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2007; the immediate cause of death was atrial fibrillation; the underlying cause of death was aortic stenosis.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral blindness, rated 100 percent; adjustment disorder with anxiety,  rated 30 percent; postoperative residuals of release of right subscapular nerve, rated 20 percent; and postoperative osteochondroma of the right scapula, rated 20 percent.  The Veteran's combined disability rating was 100 percent, effective May 22, 1999.   

3.  There competent evidence does not show that the Veteran's death was caused by an illness or disease incurred in or aggravated by military service.

4.  A total service-connected disability rating was not in effect for 10 years at the time of the Veteran's death nor is there any indication that the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010).

The RO sent correspondence in December 2007 and March 2009 and a rating decision in March 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim.   Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Cause of Death

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  38 C.F.R. § 3.312 (2010).

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2010).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2010).

The appellant contends that the Veteran's death should be service-connected because his anxiety levels were high due to his service-connected disabilities and contributed to his death from atrial fibrillation.  

The Veteran died in September 2007.  The immediate cause of death was atrial fibrillation and the underlying cause of death was aortic stenosis.  

At the time of the Veteran's death, service connection was in effect for bilateral blindness, rated 100 percent; adjustment disorder with anxiety,  rated 30 percent; postoperative residuals of release of right subscapular nerve, rated 20 percent; and postoperative osteochondroma of the right scapula, rated 20 percent.  The Veteran's combined disability rating was 100 percent, effective May 22, 1999.   

The Veteran's service medical records do not show any complaints, findings, or treatment for any cardiac disabilities.  

The Veteran's treating physician at VA submitted a statement dated in December 2007 and opined that it was as likely as not that the Veteran's service-connected anxiety disorder contributed to his atrial fibrillation.    

A medical opinion was obtained from a VA physician in February 2008.  The physician reviewed the claims file and the Veteran's medical history and opined that there was no known direct connection between anxiety and atrial fibrillation especially after a lapse of so many years.  The physician noted that the Veteran had several other contributing medical factors as documented in his VA medical records.  The physician concluded that he disagreed with the Veteran's treating physician and the Veteran's service-connected adjustment disorder was not a significant contributing cause of the Veteran's death.   

VA outpatient treatment records associated with the claims file show a past medical history of hypertension, atrial fibrillation, type II diabetes mellitus, degenerative joint disease, hypothyroidism, peripheral vascular disease, morbid obesity, gout, and two episodes of syncope.  The records do not show treatment for or any significant symptomatology related to the Veteran's service-connected adjustment disorder within several years of the Veteran's death.  

The appellant testified at a hearing before a DRO in May 2009.  She reported that the Veteran's mental health was deteriorating the last year of his life and that the symptoms of the Veteran's anxiety disorder resulted in chest pains.  The appellant testified that prior to his death, the Veteran suffered shortness of breath and was on oxygen most of the time.  The appellant indicated that the Veteran's treating physician at VA treated the Veteran for twenty years.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death.  The evidence does not demonstrate a direct relationship between the Veteran's cause of death and his military service.  While the Veteran's treating physician submitted a statement indicating that the Veteran's service-connected anxiety disorder contributed to his atrial fibrillation, the physician failed to provide any rationale for that opinion.  The VA physician who provided the February 2008 opinion reviewed the claims file, considered the Veteran's medical history, and provided a medical opinion with supporting rationale.  The Board finds the opinion of the February 2008 VA physician to be more probative and persuasive than that of the Veteran's treating physician at VA because the February 2008 VA physician reviewed the Veteran's entire medical history and had access to the December 2007 opinion, but gave a clear rationale for disagreeing with that conclusion.  

Although the Board is not questioning the competence of the Veteran's treating physician at VA, the Board also notes that the opinion of the VA physician is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board acknowledges the appellant's contention that the Veteran's service-connected adjustment disorder contributed to his cause of death.  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The appellant can attest to factual matters of which she had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the appellant as a lay person has not been shown to be competent to make medical conclusions.  Therefore, her statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay assertions cannot establish a competent evidentiary link between the Veteran's cause of death and a service-connected disability.

The Board is very sympathetic to the appellant for the loss of her husband.  Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

If a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22 (2010).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

The pertinent regulation precludes a determination of "hypothetical entitlement" that entitlement could have accrued had a claim been filed.  38 C.F.R. § 3.22 (2010); Rodriguez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).

In this case, the record shows that at the time of the Veteran's death in September 2007, service connection was in effect for bilateral blindness, rated 100 percent; adjustment disorder with anxiety,  rated 30 percent; postoperative residuals of release of right subscapular nerve, rated 20 percent; and postoperative osteochondroma of the right scapula, rated 20 percent.  The Veteran's combined disability rating was 100 percent, effective May 22, 1999.   

It is clear that the Veteran was not rated totally disabled for a continuous 10 year period prior to his death; and he was not continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.   Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b).

Based on the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  Although the Board is sympathetic to the appellant, there is simply no basis in law to allow the benefits sought.  Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the appellant's claim, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


